Citation Nr: 1419673	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-21 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from April 1974 to August 1974, with additional periods of reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which continued the denial of the appellant's claim for entitlement to service connection for a low back injury.

The appellant testified at a May 2012 hearing before the undersigned Veterans Law Judge in Cleveland, Ohio.  A transcript of the hearing is of record.

Subsequent to the last Statement of the Case issued in June 2011, additional evidence has been received.  Accompanying the evidence was a statement from the appellant's representative that waiver of jurisdiction was submitted the day of the hearing and it should be with the claims file; however, no waiver is of record.  Since, as detailed below, the Board is remanding the appellant's claim, there is no prejudice to the appellant as the AOJ will have an opportunity to consider these records on remand.   

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks to reopen a claim for entitlement to service connection for a low back disability.  The appellant contends that he injured his back offloading generators while participating in Army Reserve drilling and that his back has hurt since that incident.  See May 2012 Hearing Transcript.  Further development is required before the Board can address the issue of whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability and if so, whether entitlement to service connection is warranted  

At the outset, the Board notes that generally, "[i]n order to qualify for VA benefits, a claimant...[must be] a 'veteran.'"  Cropper v. Brown, 6 Vet. App. 450, 452 (1994); see D'Amico v. West, 209 F.3d 1322, 1327 (Fed.Cir.2000).  A "veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2012).  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2012); 38 C.F.R. § 3.6(a) (2013); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).

In the instant case, the appellant has yet to achieve veteran status by virtue of his active duty for training (ACDUTRA) or inactive duty training (INACDUTRA) service, as he has no disability or disease incurred or aggravated during ACDUTRA and no disability incurred or aggravated by INACDUTRA.

It is unclear whether all of the appellant's service and personnel records have been associated with the claims file and remand is therefore required.  The March 2008 rating decision listed under evidence "[i]ncomplete copy of military personnel file and service treatment records during active duty for training and reserve duty status".  As analysis of the appellant's claim will vary depending on his duty status, on remand, VA must attempt to obtain the appellant's complete service treatment and personnel records, including complete Army Reserve records with dates of ACTDUTRA and INACDUTRA.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain through the appropriate channels the appellant's complete service treatment and personnel records, including complete Army Reserve records with dates of ACTDUTRA and INACDUTRA.

All attempts to fulfill the above-requested development must be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA must notify the appellant pursuant to 38 C.F.R. § 3.159(e) (2013).  The appellant must then be given an opportunity to respond.

Also, the appellant should be informed that he can submit alternate evidence to supplement the available service treatment records.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.27.b. 2. 2.

2.  Ask the appellant to provide or identify any medical records pertaining to his claim that are not already of record, including any records from Dr. Matrka dated prior to 1978 and any additional records from Dr. Mitchell, Dr. Fitz and Dr. Nelson dating from 2007.  Provided that any necessary authorization forms are provided, attempt to obtain the records.  If any records requested are not ultimately obtained, notify the appellant pursuant to 38 C.F.R. § 3.159 (2013).  

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the appellant and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



